DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/13/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Lopez (Pub. No.: US 2012/0240681), hereinafter, Lopez. 
Regarding claim 1, Lopez discloses a method for the non-destructive testing of walls of components;

 detecting horizontally polarized transverse waves from deflects by the at least one ultrasonic transducer and/or at least one further ultrasonic transducer arranged at a known distance from the at least one ultrasonic transducer on the respective wall of the component (see: par. 0028) ; and
 determining the receptive wall thickness with compression waves or vertically polarized transverse waves after or while detecting the defects by the ultrasonic transducer (see: par. 0010, 0012, 0027).   
Regarding claim 2, Lopez discloses the method according to claim 1, detecting amplitude and/or the travel time of the horizontally polarized transverse waves reflected by defects and the amplitude and/or the travel time of the compression waves or vertically polarized transverse waves in order to determine the respective wall thickness (see: par. 0008, 0024-0025). 
Regarding claim 3, Lopez discloses the method according to emitting the horizontally polarized transverse waves in a lateral propagation direction and the compression waves or vertically polarized transverse waves in a radial propagation direction with a frequency in the range of 10 kHz to 1 MHz (see: par. 0001 and 0027). 
Regarding claim 4, Lopez discloses the method according to claim 1, wherein the at least one ultrasonic transducer is embedded or laminated in an elastically deformable material on the component (see: par. 0009 and 0037). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861